CROSS, SPENCER C., Associate Judge.
On July 3,1979, it appearing to this Court that the Petition for Writ of Certiorari filed in this matter set forth prima facie grounds for relief, we ordered Respondents to show cause within twenty (20) days why the petition should not be granted as prayed. Respondents have failed to respond or show cause why the petition should not be granted.
*DCCCIAccordingly, the order terminating the jurisdiction of the medical mediation panel is quashed and the cause remanded for conclusion of the final hearing within the amount of time which remained when the jurisdiction of the panel was improperly terminated.
CERTIORARI GRANTED, ORDER QUASHED AND CAUSE REMANDED.
ANSTEAD and MOORE, JJ., concur.